

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.32

 
OMNIBUS AMENDMENT TO
 
AWARDS GRANTED UNDER THE
 
BERRY PLASTICS GROUP, INC. 2012 LONG-TERM INCENTIVE PLAN
 
    This Omnibus Amendment (this “Amendment”) to the Award Agreements (as
defined in the Berry Plastics Group, Inc. (the “Company”) 2012 Long-Term
Incentive Plan (the “Plan”) with an effective date prior to the date hereof is
adopted effective as of August 1, 2013 by the Committee (as defined in the
Plan).  All capitalized terms used without definition herein shall have the
meanings ascribed to such terms in the Plan.
 
    WHEREAS, the Company has granted Awards to certain employees, officers,
consultants and directors of the Company and its Subsidiaries;
 
    WHEREAS, each such Award is evidenced by an Award Agreement entered into by
and between the Company and the Participant to whom such Award was granted;
 
    WHEREAS, pursuant to resolutions dated as of July 24, 2013, the Committee
has approved certain amendments to the terms and conditions of the Awards (the
“Award Amendments”); and
 
    WHEREAS, the Committee desires to amend the Award Agreements evidencing
Awards that are outstanding as of the date hereof under the Plan (the
“Outstanding Award Agreements”) to reflect the Award Amendments.
 
    NOW, THEREFORE, pursuant to Section 11(c) of the Plan, each Outstanding
Award Agreement is amended as and to the extent described below:
 
1.  
Termination of Options.  The first sentence of Section 6.1 of each Outstanding
Award Agreement is amended and restated as follows:

 
Subject to Section 7, if the employment of the Optionee is terminated for any
reason other than for Cause, the death, Disability, or Retirement of the
Optionee, or other than by reason of the voluntary termination of employment by
the Optionee, the Option shall become vested with respect to an additional 5% of
the total Shares subject to the Option for each full three month period that has
elapsed from the last vesting date through the date of such termination.
 
 
2.  
Death and Disability.  Section 6.2 of each Outstanding Award Agreement is
amended and restated in its entirety as follows:

 
If the employment of the Optionee is terminated by reason of the death of the
Optionee or by the Company (or its applicable Subsidiary) by reason of the
Disability of the Optionee, the Option shall become immediately vested and
exercisable with respect to all Shares subject to the Option.  If the employment
of the Optionee is terminated under the circumstances described in this
Section 6.2, the Option shall remain exercisable through the first anniversary
of such termination of employment (or, if (i) earlier or (ii) such death occurs
following the Optionee’s termination by reason of Retirement, the expiration of
the period set forth in Section 3), after which time the Option shall
automatically terminate in full.


 
3.  
Retirement.  A new Section 6.4 is added to each Outstanding Award Agreement as
follows:

 
If the employment of the Optionee is terminated by reason of the Retirement of
the Optionee, the Option shall continue to vest in accordance with Section 4;
provided that, upon a subsequent death of the Optionee prior to the final
scheduled vesting date, the Option shall become immediately vested and
exercisable with respect to all Shares subject to the Option.  If the employment
of the Optionee is terminated under the circumstances described in this
Section 6.4, the Option shall remain exercisable through expiration of the
period set forth in Section 3.
 
 
4.  
Effect of a Change in Control.  The first sentence of Section 7 of each
Outstanding Award Agreement is amended and restated as follows:

 
If the employment of the Optionee is terminated by the Company (or its
applicable Subsidiary) for any reason other than for Cause or Disability, at any
time following a Change in Control, the Option shall become vested and
exercisable with respect to an additional 40% of the total Shares subject to the
Option (e.g., if, immediately prior to such termination, 40% of the total Shares
subject to the Option are vested, then following such termination, 80% of the
total Shares subject to the Option will have vested, it being understood, for
the avoidance of doubt, that the maximum aggregate number of Shares eligible to
vest shall be the number of Shares set forth in Section 1.1 of this Agreement).
 
 
5.  
Miscellaneous.  Except as expressly amended hereby, the terms and conditions of
each Outstanding Award Agreement shall remain in full force and effect.  This
Amendment shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to conflicts of laws principles
thereof.

 

 
 

--------------------------------------------------------------------------------

 
